IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 516 WAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
JOSEPH M. TRIFIRO,            :
                              :
                Petitioner    :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of April, 2015, the Petition for Allowance of Appeal is

DENIED.